DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The amendment filed 07/18/2022 has been entered.  Claims 15-22 are pending for examination. Claims 1-15 are Cancelled.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bulter (US Pub 2004/0172271) in view of Singh (US Pub 2013/0198090, IDS submitted on 08/25/2021).


Regarding claim 16, Butler teaches, a computer-implemented method of mediating and settling a dispute (Butlerl; mediator communicate with user chosen attorney for online mediation; paragraph 269), the method comprising: 
while the online meeting is ongoing: displaying text input windows labelled with clause headings for receiving text input corresponding to draft terms of settlement for the dispute (Bulter; as depicted in figure 11, dispute information may view and enter general exchange data (under Gen. Case info” displaying information regarding the case); paragraph 145); 
allowing the mediator to choose one of the participants as a chosen participant to provide text input under the clause headings via the text input windows (Bulter; Registrar selects the name of the Defendant Attorney representing the particular defendant for that screen. This is done by selecting the name of a lawyer from the drop-down menu on the screen, as in FIG.4E; paragraph 132); 
displaying a name of the chosen participant above the text input windows (Bulter; as shown in figure 4A wherein the name of the claimant display and figure 4B show selecting a defendant name; paragraphs 131-132); 
receiving and displaying text input from the chosen participant under the clause headings via the text input windows until the participants reach agreement on an agreed text input that corresponds to agreed terms of settlement for the dispute (Bulter; as shown in figure 18, one of the participant (disputant representative) engage in settlement negotiations by making offers or demands; paragraph 208 and further, as depicted in figure 20 wherein the dispute settlement agreed with a “Settled” stamp; paragraph 210); 
assembling an agreed settlement document for the dispute based on the clause headings and the agreed text input (Bulter; as shown in figure 46 wherein display settlement documents generated automatically and send to the disputant attorney; paragraph 243).
Butler does not teach expressly,
establishing an online meeting between participants in, and a mediator of, the dispute (, 
However Sing teaches,
establishing an online meeting between participants in, and a mediator of, the dispute (Singh; online dispute resolution facilitate a caucus dispute resolution of an online dispute resolution between a neutral participant, a caucus participant and non-caucus participant; paragraph 4), 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Sing’s technique of establishing online dispute mediation for resolution to modify dispute resolution negotiation results in settlement of Butler. It would have been motivated to make such combination to efficiently with quick securely resolve dispute and help reduce backlog court cases.

Regarding claim 18, Butler and Sing teaches all of the claim 16. Butler further teaches,
while the online meeting is ongoing, receiving electronic signatures from the signatories using the legally complaint signature blocks for the agreed settlement document to provide a signed settlement document that is legally enforceable after the online meeting ends (Butler; after the settlement reached, the party names and attorney names display in the signature block where each party execute settlement with their signature; paragraph 243)

Regarding claim 19, Butler and Sing teaches all of the claim 16. Butler further teaches,
providing an online interface to allow the mediator to write a closing statement for the online mediation after the online meeting ends (Butler; mediator note is recorded after the last offer made (settlement reached); paragraph 269).


Claims 17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bulter (US Pub 2004/0172271) in view of Singh (US Pub 2013/0198090, IDS submitted on 08/25/2021) as applied to claim 16 above and further in view of Ervin (US Pub 2020/0184586).

Regarding claim 17, Butler and Sing teaches all of the claim 16. Butler and Sing do not teach expressly,
displaying drop down windows for receiving drop down selections corresponding to legally compliant signature block fields for participants selected to be signatories of the agreed settlement document; 
receiving drop down selections from the chosen participant for the signatories; 
assembling legally compliant signature blocks for the agreed settlement document based on the drop down selections.  
Ervin teaches,
displaying drop down windows for receiving drop down selections corresponding to legally compliant signature block fields for participants selected to be signatories of the agreed settlement document (Ervin; party to execute agreement with signature with select negotiate drop-down menu; paragraph 66); 
receiving drop down selections from the chosen participant for the signatories (Ervin; user select negotiate drop-down menu to execute agreement; paragraph 66); 
assembling legally compliant signature blocks for the agreed settlement document based on the drop down selections (Ervin; when agreement ready to be signed an party can select negotiate drop-down for signature; paragraph 66).  
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Ervin’s technique of drop-down menu for agreement signature to modify dispute resolution negotiation results in settlement, and establishing online dispute mediation for resolution of Butler and Sing. It would have been motivated to improve interface to select menu item for signature to quickly resolve disagreement.

Regarding claim 21, Butler and Sing teaches all of the claim 16. Butler and Sing do not teach expressly,
the step of assembling legally compliant signature blocks for the agreed settlement document, wherein the legally compliant signature blocks contain a name of a signatory and a capacity of the signatory.  
Ervin teaches,
the step of assembling legally compliant signature blocks for the agreed settlement document, wherein the legally compliant signature blocks contain a name of a signatory and a capacity of the signatory (Ervin; party to execute agreement with signature with select negotiate drop-down menu; paragraph 66); 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Ervin’s technique of drop-down menu for agreement signature to modify dispute resolution negotiation results in settlement, and establishing online dispute mediation for resolution of Butler and Sing. It would have been motivated to improve interface to select menu item for signature to quickly resolve disagreement.

Regarding claim 22, Butler, Sing and Ervin teaches all of the claim 17. Ervin further teaches,
the step of displaying drop down windows for receiving drop down selections corresponding to legally compliant signature block fields for participants selected to be signatories of the agreed settlement document (Ervin; party to execute agreement with signature with select negotiate drop-down menu; paragraph 66) comprises a drop down menu for a signatory to select their capacity to sign the agreed settlement document (Ervin; when agreement ready to be signed an party can select negotiate drop-down for signature and this will prompt the signer to click on the part of the document where a digital signature is to be placed; paragraph 66)


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bulter (US Pub 2004/0172271) in view of Singh (US Pub 2013/0198090, IDS submitted on 08/25/2021) as applied to claim 16 above and further in view of Vaidyanathan et al. (US Pub 2004/0128155) hereinafter Vaidyanathan.

Regarding claim 20, Butler and Sing teaches all of the claim 16. Butler and Sing do not teach expressly,
automatically generating invoices relating to the online mediation after the online meeting ends.  
Vaidyanathan teaches,
automatically generating invoices relating to the online mediation after the online meeting ends (Vaidyanathan; ODR system 10 recognizes that a fee based dispute resolution process is or might be required, the system can automatically request payment information from the party and obtain pre-authorization to charge the party for the dispute resolution service paragraph 87); 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Vaidyanathan’s technique of automatically generate pre-authorization charges for dispute resolution to modify dispute resolution negotiation results in settlement, and establishing online dispute mediation for resolution of Butler and Sing. It would have been motivated to quickly collection of payment of the dispute resolution service to operate efficiently.

Response to Arguments
In the remarks on pages 6 and 7 for claims 16, Singh does not teach nor suggest at least the limitation of "displaying text input windows labelled with clause headings for receiving text input corresponding to draft terms of settlement for the dispute." Similarly, Singh does not teach nor suggest the limitation of "allowing the mediator to choose one of the participants as a chosen participant to provide text input under the clause headings via the text input windows." Singh does not teach nor suggest the limitation of "receiving and displaying text input from the chosen participant under the clause headings via the text input windows until the participants reach agreement on agreed text input that corresponds to agreed terms of settlement for the dispute." as recited in claim 16. Applicant’s argument have been considered, but are moot in view of new ground of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Landry et al. (US 2003/0014265 A1) teaches onlone dispute resolution (ODR) provide an online framework for parties to exchange information and proposed solution to resolve dispute ([abstract]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARMANAND D PATEL/ Examiner, Art Unit 2143


/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143